Citation Nr: 0713249	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected disability pension benefits in the amount 
of $9,279.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 decision by the RO's 
Committee on Waivers and Compromises.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in October 2004-before his appeal was certified to the 
Board-the veteran checked a box indicating that he wanted 
"a BVA hearing at a local VA office before a member, or 
members, of the BVA."  In light of the veteran's request, 
his claims file must be returned to the agency of original 
jurisdiction so that his representative can review it.  A 
remand is required.  38 C.F.R. §§ 19.9, 20.700(a), 20.703 
(2006).

For the reasons stated, this case is REMANDED for the 
following action:

Scheduled the veteran for a hearing at the 
RO, to be held before a Veterans Law Judge of 
the Board.  (The veteran resides in San 
Antonio.)

After the veteran and his representative have been given an 
opportunity to appear at a Board hearing, the claims file 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


